EXHIBIT 10.45
EMPLOYMENT AGREEMENT
BETWEEN
KORN/FERRY INTERNATIONAL
AND
MICHAEL DiGREGORIO







--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
1. Employment
    1    
2. At-Will Employment
    1    
3. Position, Duties and Responsibilities
    1    
4. Annual Compensation
    1    
(a) Base Salary
    1  
(b) Annual Cash Incentive Award
    2  
(c) Equity Incentive Program
    2    
5. Employee Benefit Programs and Perquisites
    3    
(a) General
    3  
(b) Reimbursement of Business Expenses
    3  
(c) Conditions of Employment
    3    
6. Termination of Employment
    3    
(a) Death
    3  
(b) Disability
    4  
(c) Termination by the Company for Cause or Voluntary Termination by Executive
    4  
(d) Termination by the Company Without Cause or by Executive for Good Reason
Prior to Change in Control or More Than 12 Months After a Change in Control
    4  
(e) Following a Change in Control, Termination by the Company Without Cause or
by Executive for Good Reason
    5  
(f) Certain Additional Payments by the Company
     
(g) Other Programs
    7  
(h) Conditions to Receipt of Benefits Under Section 6
    7  
(i) Certain Definitions
    7    
7. Application of Section 409A
    8    
8. No Mitigation; No Offset
    9    
9. Confidential Information; Cooperation with Regard to Litigation
    9    
(a) Nondisclosure of Confidential Information
    9  
(b) Definition of Confidential Information
    9  
(c) Cooperation in Litigation
    10    
10. Nonsolicitation
    10    
11. Remedies
    10  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
12. Resolution of Disputes
    10    
13. Indemnification
    10    
(a) Company Indemnity
    10  
(b) No Presumption Regarding Standard of Conduct
    11  
(c) Liability Insurance
    11    
14. Effect of Agreement on Other Benefits
    11    
15. Expenses of Counsel for Executive
    11    
16. Assignment; Binding Nature
    12    
17. Representations
    12    
18. Entire Agreement
    12    
19. Amendment or Waiver
    12    
20. Severability
    12    
21. Survivorship
    12    
22. Beneficiaries/References
    12    
23. Governing Law
    13    
24. Counterparts and Facsimile
    13    
25. Notices
    13  

ii



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
April 30, 2009, by and between KORN/FERRY INTERNATIONAL, a Delaware corporation
with its principal offices in Los Angeles, California (the “Company”), and
MICHAEL DiGREGORIO, an individual (the “Executive”) and will, subject to
Section 2, become effective on the Start Date.
     1. Employment. Subject to Section 2, the Company agrees to employ Executive
and Executive agrees to be employed by the Company upon the terms and conditions
set forth in this Agreement.
     2. At-Will Employment. Subject to the satisfactory completion (in the
Company’s sole determination) of the Company’s background screening process of
the Executive, Executive’s employment under this Agreement will begin on June 1,
2009 (the “Start Date”), unless otherwise mutually agreed by the Company and
Executive; provided that in the event the background screening process of the
Executive referred to above is not satisfactorily completed (in the Company’s
sole determination), the Company may deliver written notice to the Executive of
the Company’s termination of this Agreement, and upon the delivery of such
written notice to Executive this Agreement shall terminate without liability to
either party and will be of no force or effect. Subject to compliance with this
Agreement, the Company may terminate Executive’s employment, with or without
Cause (as defined in Section 6(i) of this Agreement), for any reason or no
reason and with or without advance notice. Executive may terminate his
employment at any time, for any or no reason, with or without Good Reason (as
defined in Section 6(i) of this Agreement) upon thirty (30) days advance written
notice to the Company.
     3. Position, Duties and Responsibilities. Executive will serve as Executive
Vice President and Chief Financial Officer with duties and responsibilities
customary to such offices and shall report to the Company’s Chief Executive
Officer (the “CEO”). At the request of the CEO, Executive will serve as an
officer or director of the Company’s subsidiaries and other affiliates without
additional compensation. Executive will devote substantially all of Executive’s
business time and attention to the performance of Executive’s obligations,
duties and responsibilities under this Agreement. Subject to Company policies
applicable to senior executives generally, and with the specific approval of the
Board, Executive may engage in personal, charitable, professional and investment
activities, including serving on the board of directors of other companies or
entities, to the extent such activities do not conflict or interfere with
Executive’s obligations to, or Executive’s ability to perform the normal duties
and functions of Executive pursuant to this Agreement.
     4. Annual Compensation. In consideration of Executive’s services to the
Company pursuant to this Agreement, Executive’s annual compensation shall be as
follows:
          (a) Base Salary. Executive shall be entitled to receive a base salary
of $39,583.33 per month (his “Base Salary”) ($475,000 on an annualized basis)
(such annualized amount, his “Annual Base Salary”), paid in accordance with the
Company’s regular payroll practices. The CEO, acting in its discretion, may
increase (but may not decrease) Executive’s

1



--------------------------------------------------------------------------------



 



Base Salary at any time, unless the CEO concludes that an across-the-board
reduction in compensation is required for all executive officers of the Company,
in which case Executive’s compensation shall be ratably reduced, provided,
however, that no such across-the-board reduction instituted within six
(6) months of the Start Date shall be applicable to Executive.
          (b) Annual Cash Incentive Award. Executive will participate in the
Company’s annual cash incentive plan established for senior executives with an
annual target cash award equal to 75% of Executive’s Annual Base Salary, with
the ability to earn additional amounts up to a maximum cash award equal to 150%
of Executive’s Annual Base Salary. Executive’s annual cash incentive award will
be payable at such time as annual cash incentive awards are paid to executive
officers generally, but not later than 120 days after the end of the fiscal year
for which such award is earned. The annual performance targets for the cash
award shall be set by the Board and/or the Compensation Committee of the Board
(the “Compensation Committee”) prior to the commencement of each fiscal year of
the Company.
               (1) For FY2010 (May 1, 2009 through April 30, 2010), Executive
will receive a guaranteed cash incentive award of no less than $225,000. The
guaranteed amount of $225,000 will be paid in twenty-four (24) equal
semi-monthly installments, with each installment contingent upon Executive’s
continued active and full-time employment in good standing as of each such
installment date. Should Executive’s actual annual cash incentive award for
FY2010 exceed the guaranteed amount of $225,000, the additional amount shall be
paid as set forth in Section 4(b) above.
          (c) Equity Incentive Program. Executive shall be awarded, subject to
the approval of the Board, equity incentives with respect to shares of the
Company’s common stock (“Shares”), which shall be granted under an equity
compensation plan of the Company as may be in effect from time to time. Such
annual equity incentives shall be awarded at the same time annual option grants
are awarded to the Company’s other executive officers, beginning with grants
attributable to performance for the firm’s 2010 fiscal year. The terms of any
equity incentives granted shall be set by the Board or the Compensation
Committee.
               (1) Executive shall receive a one-time stock option award subject
to the discretion of and approval by the Board and /or Compensation Committee,
with a target grant value of 75% of Executive’s base salary. Such grant will
vest in four installments on the 1st, 2nd, 3rd, and 4th anniversary of the
effective date of the grant, in each case subject to Executive’s continuous
active full-time employment with the Company. The Stock Options award will be
issued effective on the later of the start date or the date it is approved by
the Board and /or Compensation Committee. Other terms of such grant shall be set
by the Board and/or the Compensation Committee.
               (2) Executive shall be eligible to receive an award of
performance shares (“Performance Shares”), with a target grant value of 37.5% of
Executive’s Annual Base Salary (as determined by the Board and/or the
Compensation Committee) which will be earned at the end of, and based on the
Company’s performance during, a performance period of 3 years (the “Performance
Period”). Other terms of such performance shares grant shall be set by the Board
or the Compensation Committee.

2



--------------------------------------------------------------------------------



 



               (3) Executive shall be eligible to receive an annual grant of
restricted stock and/or stock options, subject to the discretion of and approval
of the Board and/or the Compensation Committee, with a target grant value of
37.5% of Executive’s Annual Base Salary (as determined by the Board and/or the
Compensation Committee). Such grant will vest in four installments on the 1st,
2nd, 3rd, and 4th anniversary of the effective date of the grant, in each case
subject to Executive’s continuous employment with the Company. Other terms of
such restricted stock grant shall be set by the Board and/or the Compensation
Committee.
     5. Employee Benefit Programs and Perquisites.
          (a) General. Executive will be entitled to participate in such
retirement or pension plans, group health, long term disability and group life
insurance plans, and any other welfare and fringe benefit plans, arrangements,
programs and perquisites sponsored or maintained by the Company from time to
time for the benefit of its senior executives generally, including four weeks
paid vacation and three weeks paid sick leave.
          (b) Reimbursement of Business Expenses. Executive is authorized to
incur reasonable expenses in accordance with the Company’s written policy in
carrying out Executive’s duties and responsibilities under this Agreement. The
Company will promptly reimburse Executive for all such expenses that are so
incurred upon presentation of appropriate vouchers or receipts, subject to the
Company’s expense reimbursement policies applicable to senior executive officers
generally.
          (c) Car Allowance. The Company shall pay to Executive a car allowance
of $450 per month.
          (d) Conditions of Employment. Executive’s place of employment will be
at the Company’s corporate headquarters in Los Angeles, California, subject to
the need for reasonable business travel. The conditions of Executive’s
employment, including, without limitation, office space, office appointments,
secretarial, administrative and other support, will be consistent with
Executive’s status as Chief Financial Officer of the Company.
     6. Termination of Employment.
          (a) Death. If Executive’s employment with the Company terminates by
reason of Executive’s death, then the Company will pay to Executive’s estate
Executive’s “Accrued Compensation” (as defined in Section 6(i)) within the time
period permitted by applicable law, and all outstanding stock options and other
equity-type incentives held by Executive (but expressly excluding Performance
Shares) and all of Executive’s benefits under the Executive Capital Accumulation
Plan at the time of Executive’s death will become fully vested and shall remain
exercisable until the earlier of (A) the date that is two (2) years after the
date of Executive’s death or (B) its originally scheduled expiration date.
Additionally, Executive’s estate shall be entitled to a pro rata portion of
Executive’s target annual cash incentive award established for the fiscal year
in which Executive’s employment terminates due to death (based on the proportion
that the number of days of Executive’s actual service to the Company during such
fiscal year bears to the number of days in such fiscal year). Executive’s estate
shall also be entitled to receive the number of Performance Shares that would
have been

3



--------------------------------------------------------------------------------



 



earned if Executive had served the Company for the entire Performance Period and
the Company’s performance during such period had been the target performance for
the Performance Period. To the extent Executive’s covered dependent(s) continue
to participate in the Company’s group health plan(s) after Executive’s death
pursuant to COBRA, the Company will provide reimbursement of COBRA coverage
premiums paid by Executive’s covered dependent(s) so that such covered
dependent(s) enjoy coverage at the same benefit level and to the same extent and
for the same effective contribution, if any, as participation is available to
other executive officers of the Company, for as long as such coverage is
available under COBRA.
          (b) Disability. If the Company terminates Executive’s employment by
reason of Executive’s Disability (as defined in Section 6(i)), then the Company
will pay to Executive his Accrued Compensation within the time period permitted
by applicable law and all outstanding stock options and other equity-type
incentives (but expressly excluding Performance Shares) held by Executive and
all of Executive’s benefits under the Executive Capital Accumulation Plan at
Executive’s termination date will become fully vested and shall remain
exercisable until (i) in the case of an option, incentive or benefit granted
prior to the Start Date, until its originally scheduled expiration date; or
(ii) in the case of an option, incentive or benefit granted after the Start
Date, the date that is the earlier of (A) two (2) years after the date
Executive’s employment terminates and (B) its original scheduled expiration
date. Additionally, Executive shall be entitled to a pro rata portion of
Executive’s target annual cash incentive award established for the fiscal year
in which Executive’s employment terminates due to disability (based on the
proportion that the number of days during such fiscal year prior to the date of
termination bears to the number of days in such fiscal year). Executive shall
also be entitled to receive the number of Performance Shares that would have
been earned if Executive had served the Company for the entire Performance
Period and the Company’s performance during such period had been the target
performance for the Performance Period. To the extent Executive and/or
Executive’s covered dependent(s) continue to participate in the Company’s group
health plan(s) pursuant to COBRA after Executive’s termination of employment by
reason of Disability, the Company will provide reimbursement of COBRA coverage
premiums paid by Executive and Executive’s dependent(s) so that Executive and
Executive’s covered dependent(s) enjoy coverage at the same benefit level and to
the same extent and for the same effective contribution, if any, as
participation is available to other executive officers of the Company, for as
long as such coverage is available under COBRA.
          (c) Termination by the Company for Cause or Voluntary Termination by
Executive. If (i) the Company terminates Executive’s employment for Cause (as
defined in Section 6(i)), or (ii) Executive voluntarily terminates Executive’s
employment without Good Reason (as defined in Section 6(i)), then the Company
shall pay to Executive Accrued Compensation through the date Executive’s
employment terminates within the time period permitted by applicable law.
          (d) Termination by the Company Without Cause or by Executive for Good
Reason Prior to Change in Control or More Than 12 Months After a Change in
Control. If Executive’s employment is terminated prior to a “Change in Control”
(as defined in Schedule A), or more than 12 months after the date on which a
Change in Control occurs, (i) by the Company without Cause and for a reason
other than Executive’s Death or Disability, or (ii) by

4



--------------------------------------------------------------------------------



 



Executive for Good Reason, then the Company shall pay to Executive within the
time period permitted by applicable law Executive’s Accrued Compensation and a
pro rata portion of Executive’s target annual cash incentive award established
for the fiscal year in which Executive’s employment terminates (based on the
number of days of Executive’s actual service to the Company during such fiscal
year), and
               (1) the Company shall pay to Executive cash payment equal to one
(1) time Executive’s then current Annual Base Salary, payable in equal monthly
installments over a period of twelve (12) months after the date Executive’s
employment terminates;
               (2) for up to eighteen (18) months after such termination, to the
extent Executive and/or Executive’s covered dependent(s) continue to participate
in the Company’s group health plan(s) pursuant to COBRA after Executive’s
termination of employment, the Company will provide reimbursement of COBRA
coverage premiums paid by Executive and Executive’s covered dependent(s) so that
Executive and Executive’s covered dependent(s) enjoy coverage at the same
benefit level and to the same extent and for the same effective contribution, if
any, as participation is available to other executive officers of the Company;
               (3) all outstanding stock options and other equity-type
incentives held by Executive and all of Executive’s benefits under the Executive
Capital Accumulation Plan at the time of Executive’s termination (but expressly
excluding Performance Shares) that would have vested in the twelve (12) months
following the date Executive’s employment terminates (in each case, as if such
options, incentives and benefits permitted proportionate vesting in monthly
increments rather than any longer increment) will become fully vested as of the
date Executive’s employment terminates and shall remain exercisable until the
date that is the earlier of (x) two (2) years after the date Executive’s
employment terminates and (y) its originally scheduled expiration date; and
               (4) Executive shall receive a number of Performance Shares equal
to the product of (A) the Performance Shares that would have been earned if
Executive had served the Company for the entire Performance Period and the
Company’s performance during such period had been the target performance for the
Performance Period, and (B) a fraction, (x) the numerator of which fraction
shall be the sum of (i) the number of days of Executive’s employment during the
Performance Period and (ii) 365 (provided that the numerator shall not exceed
the number of days in the Performance Period) and (y) the denominator of which
fraction shall be the number of days in the Performance Period.
          (e) Following a Change in Control, Termination by the Company Without
Cause or by Executive for Good Reason. If a Change in Control occurs and, within
12 months after the date on which the Change in Control occurs, Executive’s
employment is terminated (i) by the Company without Cause or (ii) by Executive
for Good Reason, then the Company shall pay to Executive within the time period
permitted by applicable law Executive’s Accrued Compensation and a pro rata
portion of Executive’s target annual cash incentive award established for the
fiscal year in which Executive’s employment terminates (based on the number of
days of Executive’s actual service to the Company during such fiscal year), and

5



--------------------------------------------------------------------------------



 



               (1) the Company shall pay to Executive cash payment equal to one
and one-half times Executive’s then current Annual Base Salary, payable in equal
monthly installments over a period of twelve (12) months after the date
Executive’s employment terminates;
               (2) for up to eighteen (18) months after such termination, to the
extent Executive and/or Executive’s covered dependent(s) continue to participate
in the Company’s group health plan(s) pursuant to COBRA after Executive’s
termination of employment, the Company will provide reimbursement of COBRA
coverage premiums paid by Executive and Executive’s dependent(s) so that
Executive and Executive’s covered dependent(s) enjoy coverage at the same
benefit level and to the same extent and for the same effective contribution, if
any, as participation is available to other executive officers of the Company;
for the six (6) months thereafter, if continuing coverage under the Company’s
group health plan(s) is not available under COBRA, upon the written request of
Executive at any time prior to or during such six (6) month period, the Company
will seek to secure continuing coverage for Executive and/or Executive’s covered
dependent(s) under the Company’s group health plan(s), or if such coverage is
unavailable, substantially similar coverage through an alternative health plan
provider, and in either case, if such coverage is obtained, the Company will
reimburse Executive and Executive’s covered dependent(s) for a portion of the
cost of such coverage equal to the amount that the Company would have paid
Executive and Executive’s covered dependents had Executive and Executive’s
covered dependent(s) been eligible for COBRA coverage and the Company was
obligated to provide reimbursement of COBRA coverage premiums paid by Executive
and Executive’s dependent(s) so that Executive and Executive’s covered
dependent(s) could enjoy coverage at the same benefit level and to the same
extent and for the same effective contribution, if any, as participation is
available to other executive officers of the Company;
               (3) all outstanding stock options and other equity-type
incentives held by Executive and all of Executive’s benefits under the Executive
Capital Accumulation Plan at the time of Executive’s termination (but expressly
excluding Performance Shares) will become fully vested and shall remain
exercisable until the date that is the earlier of (x) two (2) years after the
date Executive’s employment terminates and (y) its originally scheduled
expiration date;
               (4) Executive shall receive a number of Performance Shares equal
to the product of (A) the Performance Shares that would have been earned if
Executive had served the Company for the entire Performance Period and the
Company’s performance during such period had been the Company’s actual
performance for the entire Performance Period, and (B) a fraction, (x) the
numerator of which fraction shall be the number of days between the start of the
Performance Period and the effective date of the Change in Control and (y) the
denominator of which fraction shall be the number of days in the Performance
Period.
               (5) Executive shall receive a number of Performance Shares equal
to the product of (A) the Performance Shares that would have been earned if
Executive had served the Company for the entire Performance Period and the
Company’s performance during such period had been the target performance for the
Performance Period, and (B) a fraction, (x) the numerator of which fraction
shall the number of days between the effective date of the Change in Control and
the end of the Performance Period and (y) the denominator of which fraction
shall be the number of days in the Performance Period.

6



--------------------------------------------------------------------------------



 



          (f) Other Programs. Except as otherwise provided in this Agreement,
Executive’s entitlements under applicable plans and programs of the Company
following termination of Executive’s employment will be determined under the
terms of those plans and programs.
          (g) Conditions to Receipt of Benefits Under Section 6. Notwithstanding
anything in this Agreement to the contrary, other than the payment of
Executive’s Accrued Compensation through the date of termination of Executive’s
employment, Executive shall not be entitled to any payments or benefits under
this Section 6 unless and until Executive (or the representative of Executive’s
estate, in the case of termination due to Executive’s death), executes and
delivers to the Company, within forty-five (45) days of the date of termination
of Executive’s employment, a unilateral general release of all known and unknown
claims against the Company and its officers, directors, employees, agents and
affiliates in a form acceptable to the Company, and such release becomes fully
effective and irrevocable under applicable law. Additionally, Executive shall
not be entitled to payments and benefits under this Section 6 on or after the
date, if any, during the twelve (12) months following the date Executive’s
employment terminates (the “Restricted Period”), that Employee (1) breaches or
otherwise fails to comply with any of Executive’s obligations under Section 9(a)
(Nondisclosure of Confidential Information) or Section 10 (Nonsolicitation)
under this Agreement, or (2) Executive elects to, directly or indirectly,
(a) own, manage, operate, sell, control or participate in the ownership,
management, operation, sales or control of any of the following: Heidrick &
Struggles, Manpower, Kelly Services, Spencer Stuart, Russell Reynolds, Egon
Zender and/or Spherion (each a “Listed Entity”) provided that the foregoing
shall not be applicable to the ownership of not more than 1% of the publicly
traded equity securities of any of the foregoing or to the indirect ownership of
any of the foregoing through the ownership of mutual funds; or (b) request or
advise any of the clients, vendors or other business contacts of the Company
with which Executive had contact while employed by the Company to withdraw,
curtail, cancel or not increase their business with the Company. Executive
agrees to notify the Company of each employment or consulting engagement he
accepts during the Restricted Period (including the name and address of the
hiring party) and will, upon request by the Company, describe in reasonable
detail the nature of his duties in each such position.
          (h) Certain Definitions. For purposes of this Agreement, the following
terms shall have the meanings set forth herein:
               (1) “Accrued Compensation” means, as of any date, the amount of
any unpaid Base Salary and annual cash incentive award earned by Executive
through the date of Executive’s death or the termination of Executive’s
employment, plus any additional amounts and/or benefits payable to or in respect
of Executive under and in accordance with the provisions of any employee plan,
program or arrangement under which Executive is covered immediately prior to
Executive’s death, disability or the termination of Executive’s employment (it
being understood and agreed that no portion of the annual cash incentive award
described in Section 4(b) shall be deemed earned unless Executive was employed
with the Company as of the last day of the fiscal year to which such award
applies).
               (2) “Cause” shall mean (a) conviction of any felony or other
crime involving fraud, dishonesty or acts of moral turpitude or pleading guilty
or nolo contendere to

7



--------------------------------------------------------------------------------



 



such charges, or (b) reckless or willful behavior or conduct that causes or is
reasonably likely to cause the Company material harm or injury or exposes or is
reasonably likely to expose the Company to any material civil, criminal or
administrative liability, or (c) any material misrepresentation or false
statement made by Executive in any application for employment, employment
history, resume or other document submitted to the Company, either before,
during or after employment. Prior to terminating the Executive for Cause, the
Company shall be required to provide Executive with 90 days advanced written
notice of its intention to terminate Executive for Cause, but Executive shall be
permitted to cure any performance deficiencies during such 90 day period (if the
termination is not due to performance deficiencies, then the Company is
permitted to put Executive on paid leave during such 90 day period).
               (3) “Disability” means any medically determinable physical or
mental condition or impairment which prevents Executive from performing the
principal functions of Executive’s duties with the Company that can be expected
to result in death or that has lasted or can be expected to last for a period of
90 consecutive days or for shorter periods aggregating 180 days in any
consecutive 12 month period, with such determination to be made by an approved
medical doctor. For this purpose, an approved medical doctor shall mean a
medical doctor selected by the Company and Executive. If the parties cannot
agree on a medical doctor, each party shall select a medical doctor and the two
doctors shall select a third medical doctor who shall be the approved medical
doctor for this purpose.
               (4) Executive shall be deemed to have “Good Reason” to terminate
his employment hereunder if, without Executive’s prior written consent, (A) the
Company materially reduces Executive’s duties or responsibilities as Chief
Financial Officer or assigns Executive duties which are materially inconsistent
with his duties or which materially impair Executive’s ability to function as
Chief Financial Officer, or (B) the Company reduces Executive’s then current
Base Salary or target award opportunity under the Company’s annual cash
incentive bonus plan or annual stock option award program, or terminates or
materially reduces any employee benefit or perquisite enjoyed by Executive (in
each case, other than as part of an across-the-board reduction applicable to all
executive officers of the Company), or (C) the Company fails to perform or
breaches its obligations under any other material provision of this Agreement,
or (D) Executive’s primary location of business is moved by more than 50 miles,
or (E) the Company reduces Executive’s title of Chief Financial Officer or
removes him, or (F) the Company fails to obtain the assumption in writing of its
obligation to perform this Agreement by any successor to all or substantially
all of the assets of the Company within 15 days after a merger, consolidation,
sale or similar transaction. Prior to terminating for Good Reason, the Executive
shall be required to provide the Company with 30 days advanced written notice of
his intention to terminate employment for Good Reason, but the Company shall be
permitted to cure any events giving rise to such Good Reason during such 30 day
period.
     7. Application of Section 409A. Notwithstanding any inconsistent provision
of this Agreement, to the extent the Company determines in good faith that
(a) one or more of the payments or benefits received or to be received by
Executive pursuant to this Agreement in connection with Executive’s termination
of employment would constitute deferred compensation subject to the rules of
Internal Revenue Code Section 409A (“Section 409A”), and (b) that Executive is a
“specified employee” under Section 409A, then only to the extent required to
avoid the Executive’s incurrence of any additional tax or interest under
Section 409A, such

8



--------------------------------------------------------------------------------



 



payment or benefit will be delayed until the date which is six (6) months after
Executive’s “separation from service” within the meaning of Section 409A. The
Company and Executive agree to negotiate in good faith to reform any provisions
of this Agreement to maintain to the maximum extent practicable the original
intent of the applicable provisions without violating the provisions of
Section 409A, if the Company deems such reformation necessary or advisable
pursuant to guidance under Section 409A to avoid the incurrence of any such
interest and penalties. Such reformation shall not result in a reduction of the
aggregate amount of payments or benefits under this Agreement, nor the
obligation of the Company to pay interest on any payments delayed for the
purposes of avoiding a violation of Section 409A.
     8. No Mitigation; No Offset. Executive will have no obligation to seek
other employment or to otherwise mitigate the Company’s obligations to Executive
arising from the termination of Executive’s employment, and no amounts paid or
payable to Executive by the Company under this Agreement shall be subject to
offset for any remuneration in which Executive may become entitled from any
other source after Executive’s employment with the Company terminates, whether
attributable to subsequent employment, self-employment or otherwise except that
subsequent employment during the term of this Agreement with an employer
providing benefit plans shall result in an offset against benefits payable by
the Company hereunder to the extent of the benefits paid by the new employer.
     9. Confidential Information; Cooperation with Regard to Litigation.
          (a) Nondisclosure of Confidential Information. During Executive’s
employment and thereafter, Executive will not, without the prior written consent
of the Company, disclose to anyone (except in good faith in the ordinary course
of business to a person who, to Executive’s knowledge, is obligated to keep such
information confidential) or make use of any Confidential Information (as
defined below) except in the performance of Executive’s duties hereunder or when
required to do so by legal process, by any governmental agency having
supervisory authority over the business of the Company or any of its Affiliates
(as defined below) or by any administrative or legislative body (including a
committee thereof) that requires Executive to divulge, disclose or make
accessible such information. If Executive is so ordered, to divulge Confidential
Information, he will give prompt written notice to the Company in order to allow
the Company the opportunity to object to or otherwise resist such order.
          (b) Definition of Confidential Information. For purposes of this
Agreement, “Confidential Information” means information concerning the business
of the Company or any corporation or other entity that, directly or indirectly,
controls, is controlled by or under common control with the Company (an
“Affiliate”) relating to any of its or their products, product development,
trade secrets, customers, suppliers, finances, and business plans and
strategies. Excluded from the definition of Confidential Information is
information (1) that is or becomes part of the public domain, other than through
the breach of this Agreement by Executive or (2) regarding the Company’s
business or industry properly acquired by Executive in the course of Executive’s
career as an executive in the Company’s industry and independent of Executive’s
employment by the Company. For this purpose, information known or available
generally within the trade or industry of the Company or any Affiliate shall be
deemed to be known or available to the public and not to be Confidential
Information.

9



--------------------------------------------------------------------------------



 



          (c) Cooperation in Litigation. Executive will cooperate with the
Company, during Executive’s employment (and following Executive’s termination of
employment for any reason for a period of two years thereafter), by making
Executive reasonably available to testify on behalf of the Company or any
Affiliate in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to reasonably assist the Company or any
such Affiliate in any such action, suit, or proceeding by providing information
and meeting and consulting with the Board or its representatives or counsel, or
representatives or counsel to the Company or any such Affiliate, as reasonably
requested; provided, however, that the same does not materially interfere with
Executive’s then current professional activities. The Company will reimburse
Executive for all expenses reasonably incurred by Executive in connection with
Executive’s provision of testimony or assistance (including the fees of any
counsel that may be retained by Executive). In addition, if such assistance is
provided after Executive’s termination of employment, will pay Executive a per
diem rate of $2,000.
     10. Nonsolicitation. Executive shall not induce or solicit, directly or
indirectly, any employee of or consultant to the Company or any Affiliate to
terminate such person’s employment or consulting engagement with the Company or
any Affiliate during Executive’s employment under this Agreement and for a
period of 12 months following the termination of Executive’s employment under
this Agreement.
     11. Remedies. If Executive commits a material breach of any of the
provisions contained in Sections 9 and 10 above, then the Company will have the
right to seek injunctive relief. Executive acknowledges that such a breach of
Section 9 or 10 could cause irreparable injury and that money damages may not
provide an adequate remedy for the Company. Nothing contained herein will
prevent Executive from contesting any such action by the Company, among other
reasons, on the ground that no violation or threatened violation of either such
Section has occurred.
     12. Resolution of Disputes. Any controversy or claim arising out of or
relating to this Agreement or any breach or asserted breach hereof or
questioning the validity and binding effect hereof arising under or in
connection with this Agreement, other than seeking injunctive relief under
Section 11, shall be resolved by binding arbitration, to be held in Los Angeles,
California in accordance with the rules and procedures of the JAMS. Judgment
upon the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. All costs and expenses of any arbitration or court
proceeding (including fees and disbursements of counsel) shall be borne by the
respective party incurring such costs and expenses, but the Company shall
reimburse Executive for all reasonable costs and expenses by Executive if
Executive substantially prevails in such arbitration or court proceeding.
Notwithstanding the foregoing, if any applicable law requires different or
additional rules or procedures to be applied in order for this Agreement to
arbitrate to be enforceable, or prohibits any expense allocation provided
herein, such rules or procedures shall take precedence and such prohibitions
shall be a part of this Agreement to the extent necessary to render this
Agreement enforceable.
     13. Indemnification.
          (a) Company Indemnity. If Executive is made a party, or is threatened
to be made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or

10



--------------------------------------------------------------------------------



 



investigative (a “Proceeding”), by reason of the fact that he is or was a
director, officer or employee of the Company or any Affiliate or was serving at
the request of the Company or any Affiliate as a director, officer, member,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans,
whether or not the basis of such Proceeding is Executive’s alleged action in an
official capacity while serving as a director, officer, member, employee or
agent, then the Company will indemnify Executive and hold Executive harmless to
the fullest extent legally permitted or authorized by the Company’s articles of
incorporation, certificate of incorporation or bylaws or resolutions of the
Company’s Board to the extent not inconsistent with state laws, against all
costs, expense, liability and loss (including, without limitation, attorney’s
fees, judgments, fines, ERISA excise taxes or penalties and amounts paid or to
be paid in settlement) reasonably incurred or suffered by Executive in
connection therewith, except to the extent attributable to Executive’s gross
negligence or fraud, and such indemnification shall continue as to Executive
even if he has ceased to be a director, member, officer, employee or agent of
the Company or Affiliate and shall inure to the benefit of Executive’s heirs,
executors and administrators. The Company will advance to Executive all
reasonable costs and expenses to be incurred by Executive in connection with a
Proceeding within 20 days after receipt by the Company of a written request for
such advance. Such request shall include an undertaking by Executive to repay
the amount of such advance if it shall ultimately be determined that he is not
entitled to be indemnified against such costs and expenses. The provisions of
this section shall not be deemed exclusive of any other rights of
indemnification to which Executive may be entitled or which may be granted to
Executive and shall be in addition to any rights of indemnification to which he
may be entitled under any policy of insurance.
          (b) No Presumption Regarding Standard of Conduct. Neither the failure
of the Company (including its Board, independent legal counsel or shareholders)
to have made a determination prior to the commencement of any proceeding
concerning payment of amounts claimed by Executive under the preceding
subsection (a) of this section that indemnification of Executive is proper
because Executive has met the applicable standard of conduct, nor a
determination by the Company (including its Board, independent legal counsel or
shareholders) that Executive has not met such applicable standard of conduct,
shall create a presumption that Executive has not met the applicable standard of
conduct.
          (c) Liability Insurance. The Company will continue and maintain a
directors and officers liability insurance policy covering Executive to the
extent the Company provides such coverage for any of its other senior executive
officers.
     14. Effect of Agreement on Other Benefits. Except as specifically provided
in this Agreement, the existence of this Agreement shall not be interpreted to
preclude, prohibit or restrict Executive’s participation in any other employee
benefit or other plans or programs in which he currently participates.
     15. Expenses of Counsel for Executive. The Company shall reimburse
Executive for his actual legal and other expenses incurred in connection with
the negotiation, execution and delivery of this Agreement, up to a maximum of
$10,000.

11



--------------------------------------------------------------------------------



 



     16. Assignment; Binding Nature. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors, heirs (in
the case of Executive) and permitted assigns. No rights or obligations of the
Company under this Agreement may be assigned or transferred by the Company
except that such rights or obligations may be assigned or transferred to the
successor of the Company or its business if the assignee or transferee assumes
the liabilities, obligations and duties of the Company, as contained in this
Agreement, either contractually or as a matter of law. No rights or obligations
of Executive under this Agreement may be assigned or transferred by Executive
other than Executive’s rights to compensation and benefits, which may be
transferred only by will or operation of law, except as otherwise specifically
provided or permitted hereunder.
     17. Representations. The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any Agreement between
it and any other person, firm or organization. Executive represents and warrants
that there is no legal or other impediment which would prohibit Executive from
entering into this Agreement or which would prevent Executive from fulfilling
Executive’s obligations under this Agreement.
     18. Entire Agreement. This Agreement contains the entire understanding and
agreement between the parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect thereto.
     19. Amendment or Waiver. No provision in this Agreement may be amended
unless such amendment is agreed to in writing and signed by Executive and an
authorized officer of the Company. Except as set forth herein, no delay or
omission to exercise any right, power or remedy accruing to any party shall
impair any such right, power or remedy or shall be construed to be a waiver of
or an acquiescence to any breach hereof. No waiver by either party of any breach
by the other party of any condition or provision contained in this Agreement to
be performed by such other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by Executive or an authorized officer
of the Company, as the case may be.
     20. Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, in
whole or in part, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law.
     21. Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of Executive’s employment to the extent
necessary to the intended preservation of such rights and obligations.
     22. Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive’s death by giving the Company written notice thereof. In the event of
Executive’s death or a judicial determination of

12



--------------------------------------------------------------------------------



 



Executive’s incompetence, reference in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive’s beneficiary, estate or other
legal representative.
     23. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of California without reference to
principles of conflict of laws.
     24. Counterparts and Facsimile. This Agreement may be executed in any
number of counterparts, each such counterpart shall be deemed to be an original
instrument, and all such counterparts together shall constitute but one
agreement. Any such counterpart may contain one or more signature pages. A copy
of this Agreement executed by any party and transmitted by facsimile shall be
binding upon the parties as if executed and delivered in person.
     25. Notices. Any notice given to a party shall be in writing and shall be
deemed to have been given when delivered personally or sent by certified or
registered mail, postage prepaid, return receipt requested, duly addressed to
the party concerned at the address of the party indicated below or to such
changed address as such party may subsequently give such notice of:

     
If to the Company:
  KORN/FERRY INTERNATIONAL
 
   
 
  1900 Avenue of the Stars, Suite 2600
 
   
 
  Los Angeles, CA 90067
 
   
 
  Attention: Corporate Secretary
 
   
If to Executive:
   

     IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement
on the date first above written.

          The Company:   KORN/FERRY INTERNATIONAL
      /s/ Gary D. Burnison       By: Gary D. Burnison      Its: Chief Executive
Officer      Executive:  MICHAEL DiGREGORIO
      /s/ Michael DiGregorio                

13



--------------------------------------------------------------------------------



 



         

SCHEDULE A
DEFINITION OF CHANGE IN CONTROL
     For purposes of the foregoing Agreement, a “Change in Control” shall mean
any of the following:
          (a) an acquisition by any Person (excluding one or more Excluded
Persons) of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) or a pecuniary interest (as defined in Section 16a-1(a)(2) of the
Exchange Act) in (either comprising “ownership of”) more than 30% of the Common
Stock of the Company or voting securities entitled to then vote generally in the
election of directors (“Voting Stock”) of the Company, after giving effect to
any new issue in the case of an acquisition from the Company; or
          (b) consummation of merger, consolidation, or reorganization of the
Company or of a sale or other disposition of all or substantially all of the
Company’s consolidated assets as an entirety (collectively, a “Business
Combination”), other than a Business Combination (1) in which all or
substantially all of the holders of Voting Stock of the Company hold or receive
directly or indirectly 70% or more of the Voting Stock of the entity resulting
from the Business Combination (or a parent company), and (2) after which no
Person (other than any one or more of the Excluded Persons) owns more than 30%
of the Voting Stock of the resulting entity (or a parent company) who did not
own directly or indirectly at least that percentage of the Voting Stock of the
Company immediately before the Business Combination, and (3) after which one or
more Excluded Persons own an aggregate amount of Voting Stock of the resulting
entity owned by any Persons who (i) own more than 5% of the Voting Stock of the
resulting entity, (ii) are not Excluded Persons, (iii) did not own directly or
indirectly at least the same percentage of the Voting Stock of the Company
immediately before the Business Combination, and (iv) in the aggregate own more
than 30% of the Voting Stock of the resulting entity; or
          (c) approval by the Board of Directors of the Company and (if required
by law) by shareholders of the Company of a plan to consummate the dissolution
or complete liquidation of Korn/Ferry International; or
          (d) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board and any new directors (excluding
any new director designated by a person who has entered into an agreement or
arrangement with Korn/Ferry International to effect a transaction described in
clause (a) or (b) of this definition) whose appointment, election, or nomination
for election was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose appointment, election or nomination for election was previously
so approved (all such directors, “Incumbent Directors”), cease for any reason to
constitute a majority of the Board; provided that for purposes of this clause
(d), any directors elected at any time during 1999 shall be deemed to be
Incumbent Directors.

14



--------------------------------------------------------------------------------



 



     Notwithstanding the above provisions in this Schedule A, no Change in
Control shall be deemed to have occurred if a Business Combination, as described
in paragraph (b) above, is effected and a majority of the Incumbent Directors,
through the adoption of a Board resolution, determines that, in substance, no
Change in Control has occurred.
     The “Company” means Korn/Ferry International, a Delaware corporation, its
successors, and/or its Subsidiaries, as the context requires.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
     “Excluded Person” means
     (i) the Company; or
     (ii) any person described in and satisfying the conditions of
Rule 13d-1(b)(1) under the Exchange Act; or
     (iii) any employee benefit plan of the Company; or
     (iv) any affiliates (within the meaning of the Exchange Act), successors,
or heirs, descendants or members of the immediate families of the individuals
identified in party (b) of this definition.
     “Person” means an organization, a corporation, an individual, a
partnership, a trust or any other entity or organization, including a
governmental entity and a “person” as that term is used under Section 13(d) or
14(d) of the Exchange Act.

15